DETAILED ACTION
This action is in response to applicant’s amendment received 07/07/2022. Amended claims 1-3 are acknowledged. Claims 1-17 are pending. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 7-8, 10 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Porreca et al. (US 2011/0267776, herein “Porreca”).
Regarding claim 1, Porreca discloses: 
a heat dissipation module (300) (figs. 5A-5B), comprising: 
a cold plate (390) having a housing (the actual housing of the plate 390) (figs. 5A-5B); and 
a frame body (310a plus 310b plus 330 plus 340 plus 350) disposed on the housing (the actual housing of the plate 390) (figs. 5A-5B) and having two sidewalls (330, 340) and at least one first rib (see annotated fig. 5B-PORRECA, page 3), 
wherein after the frame body (310a plus 310b plus 330 plus 340 plus 350) is disposed on the housing (the actual housing of the plate 390), the two sidewalls (330, 340) are positioned at two sides of the housing (the actual housing of the plate 390), respectively, such that the frame body (310a plus 310b plus 330 plus 340 plus 350) covers the housing (the actual housing of the plate 390) (clearly seen in annotated fig. 5B-PORRECA, page 3), and
the first rib crosses the housing overall (clearly seen in annotated fig. 5B-PORRECA, page 3).
MPEP 2114 II clearly states “Apparatus claims cover what a device is, not what a device does" and “A claim containing a ‘recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim.” Because Claim 1 fails to further limit the apparatus in terms of structure, but rather only recite further functional limitations, regarding the “the first rib is used to provide a deformation resistance after the frame body is coupled with the housing” limitation, the invention as taught by Porreca is deemed fully capable of performing such function. 

    PNG
    media_image1.png
    555
    520
    media_image1.png
    Greyscale

Regarding claim 7, Porreca discloses: 
the two sidewalls (330, 340) extending along a first direction, and 
the first rib extending along a second direction and connecting with the two sidewalls (330, 340) 
(clearly seen in annotated fig. 5B-PORRECA, above).
Regarding claim 8, Pan discloses: 
the first direction being perpendicular to the second direction (clearly seen in annotated fig. 5B-PORRECA, above).
Regarding claim 10, Porreca discloses: 
an inside of the housing (the actual housing of the plate 390) being provided with at least one cooling channel passing through the housing (the actual housing of the plate 390) along the first direction (see annotated fig. 5A-PORRECA, above) (it is noted, by having a coolant supply coupling 391 and a coolant return coupling 392 arranged parallel to each other, the cooling channel inside the plate 390 necessarily has a component along the first direction), and 
the cooling channel being filled with a working medium for absorbing heat energy [par. 0045].
Regarding claim 16, the recitation "the frame body being a die-cast member made of metal material" is considered to be a product by process limitation (emphasis added).  MPEP 2113 clearly states "Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."   In this instance, the product taught by Porreca, is the same as or makes the product claimed obvious, meeting this limitation of the claim. Further, Porreca alludes to the possibility of some components of the frame (300) being formed by different processes including casting (see, for instance, par. 00129 about components of frame -200- of the embodiment of figures 1-2B, which applies to the same components of the embodiment of figures 5A-5B).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Porreca.
Regarding claim 17, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have the heat dissipation module being made of aluminum, steel or stainless steel, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. MPEP 2144.07. For instance, aluminum is a material known for its good thermal transfer capabilities being more expensive than steel, but steel is strong and less likely to warp, deform or bend underweight, force or heat than aluminum, but is also heavier than aluminum. Further, Porreca alludes to the possibility of one or more components of the frame (300) comprising materials having good thermal transfer capabilities [par. 0114, lines 1-4, referring to components of frame -200- of the embodiment of figures 1-2B, which applies to the same components of the embodiment of figures 5A-5B].

Allowable Subject Matter
Claims 2-6, 9 and 11-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Amendment
The objections to claims 2-6 and the rejection of claim 6 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn in light of the amendments.
Applicant's arguments filed 07/07/2022 have been fully considered but they do not apply to the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO A HINCAPIE SERNA whose telephone number is (571)272-6018. The examiner can normally be reached 10:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GUSTAVO A HINCAPIE SERNA/Examiner, Art Unit 3763                                                                                                                                                                                                        



/LEN TRAN/Supervisory Patent Examiner, Art Unit 3763